— Judgment, Supreme Court, New York County (Stephen Smyk, J.), rendered October 19, 1990 upon a jury verdict in favor of plaintiff individually, in the amount of $835,000, and as administratrix of the Estate of Norman Elam, $25,000, unanimously affirmed, without costs. Order of the same court and Judge entered on or about November 2, 1990 denying defendant’s post-trial motion seeking judgment notwithstanding the verdict, or, in the alternative, directing a new trial, unanimously affirmed, without costs.
Plaintiff was seriously injured as a result of a trip and fall on defendant’s staircase located inside the 34th Street and Seventh Avenue IRT station. Apparently, plaintiff’s right pump shoe became trapped on a step which had a detached metal plate which usually covers the concrete steps. The detached plate exposed an area of broken and crumbled concrete.
Contrary to defendant’s argument, sufficient proof existed to establish a prima facie case of negligence against the public carrier (see, Lewis v Metropolitan Transp. Auth., 99 AD2d 246, affd 64 NY2d 670), and thus the jury’s findings of fact will not be disturbed. Furthermore, we do not believe that the jury’s award of damages deviates materially from what would be reasonable compensation (CPLR 5501 [c]). We have considered defendant’s remaining arguments and find them to be without merit. Concur — Carro, J. P., Rosenberger, Ellerin, Kassal and Rubin, JJ.